Title: From Thomas Jefferson to George Watterston, 27 July 1820
From: Jefferson, Thomas
To: Watterston, George


Dear Sir
Monticello
July 27. 20.
When I recieved the favor of your visit two days ago your companion mentioned your name, but my hearing is so slow that I did not catch it, and  he did not happen to call you by your name in conversation afterwards: hence I had no suspicion, during your short stay, who you were, after your departure, recollecting you had said you resided at Washington, that you spoke with familiarity of the library of Congress, and particularly the part which had been mine, and putting these things together, I began to doubt that it was the person who had the care of that library, and with whom I had had corrispondence and riding the same day to the President’s he confirmed my doubt. had I been fortunate enough to catch your name I should certainly have pressed for a longer continuance of the favor of your visit, and with my regrets for the loss of that, I pray you to accept my assurances of the pleasure it would have given me and of my esteem & respect.Th: Jefferson